Mr. Justice Scott delivered the opinion of the Court: This was an application by the county collector of Cook county for judgment against lands and lots for unpaid taxes for the year 1880, and prior years. Among other lands against which judgment was sought was a tract of land, consisting of five acres, belonging to the Presbyterian Theological Seminary of the Northwest. That institution is a corporation existing under the laws of the State of Illinois, and the object, as set forth in the preamble to the act creating the corporation, is to establish an institution for the education of young men for the Christian ministry. Evidence introduced shows the corporation acquired the tract of land assessed, by deed dated May 1, 1863. The school buildings are situated on another tract of land owned by the corporation, which consists of twenty acres. The deed for the tract assessed contains, among other provisions, one that the buildings of the seminary should be erected on the large tract of land conveyed to it, and should be maintained for the purposes of the institution during a period of twenty-five years, and also a provision that unless the corporation observed the conditions written in the deed, the land should revert to the donors. The two tracts were obtained from different grantors by deeds bearing the same date, and are now separated by Fullerton avenue,—a street, although the width is not stated, may be understood to be of the usual width. Concerning the facts of the case there is no disagreement. Section 3, art. 9, of the constitution, provides that property, both real and personal, used “exclusively” for certain charitable purposes enumerated, may be exempted from taxation. Accordingly the General Assembly has enacted, that among property that shall be exempt from taxation is “all property of institutions of learning, including the real estate on which the institutions are located, not leased by such institutions, or otherwise used with a view to profit. ” It is under this clause of the statute the objecting corporation seeks exemption from taxation. The act of the General Assembly cited must be read in connection with the section of the constitution on the same subject. It must, therefore, be understood the legislature only intended to exempt such property of institutions of learning as “may be used exclusively” for the objects and purposes of such institutions. The buildings or “institutions ” of the corporation are not located on the tract of land assessed. As we have seen, the buildings are situated on a much larger tract, separated from it by a street of the usual width. Nor can it be said the tract assessed is “used exclusively” for the benefit of the seminary. It is fenced all around, but according to this record it does not appear to be used for any purpose. It is not even leased, so as to make it a source of income to the institution. It is to be observed the real estate belonging to institutions of learning that shall be exempt from taxation is limited by the express .terms of the statute to that upon which the “institutions are located, ” and it is not within the province of the courts, by construction, to declare that other property shall be exempt. The General Assembly could rightfully exempt only such property as “may be used exclusively” for the purposes of institutions of learning. It is not to be understood the act of the General Assembly on this subject is broader in its scope than the constitution itself. As the “institutions” of the corporation defending are not •located on the tract of land assessed, and as it does not appear, from anything in the record, it is “used exclusively” for the interests of an “institution of learning, ” it is subject to taxation as other property of the citizen, or that of a private corporation. The judgment will be affirmed. Judgment affirmed. Mr. Chief Justice Craig, Mr. Justice Dickey, and Mr. Justice Sheldon, dissent.